DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 10-13 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious A method for sending a signal on an upstream path in a CATV network, the method comprising:
receiving an input electrical signal comprising upstream data from at least one cable modem of a CA TV consumer;
combining the input signal to form a single continuous upstream spectrum including a plurality of channels including at least a first wideband orthogonal frequency division multiple access (OFDM) channel bounded by the lowest frequency in the continuous upstream spectrum and a second wideband OFDM channel bounded by the highest frequency value of the continuous upstream spectrum;
sampling and digitizing only a selective portion of the continuous upstream spectrum, the selective portion including the first OFDM channel and the second OFDM channel;
converting the digitized signal to an optical signal; and
sending the optical signal to a CMTS in a head end of the CATV network.
Rakib (US 20140137177), Armstrong (US 20100142951), and Yonemitsu (US 5903705) are the closest prior art relating to Applicant’s claim invention.  

Rakib teaches a signal transmission to the headend, an upstream signal allocated within the spectrum, converting incoming upstream signal from the CATV cable into a signal which is then digitized by the A/D converter, analyzed and repackaged.  However, Rakib does not explicitly teach combining the input signal to form a single continuous upstream spectrum including a plurality of channels including a first wideband OFDM channel bounded by the lowest frequency in the continuous upstream spectrum and second wideband OFDM channel bounded by the highest frequency value of the continuous upstream spectrum, and sampling and digitizing only a selective portion of the continuous upstream spectrum, wherein the selective portion includes the first and second OFDM channels. 

Armstrong teaches a combiner performing a simple summation of signals in order to produce a signal have a total electrical spectrum, the signal spectrum includes information bearing OFDM sub-carriers and lower and upper intermodulation distortion products, sampling and digitizing a detected signal, which is input into a fast Fourier transform block, the output of which is a set of parallel sampled signal values wherein each parallel output of the FFT corresponds with the OFDM sub-carriers.  However, Armstrong does system does not relate to Rakib’s system where different upstream signals from different modems are digitized separately, combining the signal to form a single continuous upstream spectrum, or sampling and digitizing only a selective portion of the continuous upstream spectrum.  

Yonemitsu teaches a multiplexer temporarily storing the data in the buffer memory and outputting the stored memory on read-out as continuous data.  However, Yonemitsu does not explicitly combine with Rakib’s system where the upstream signals from different modems are digitized separately, or sampling an digitizing only a selective portion of the continuous upstream spectrum.

Claims 2-4 and 10-13 are allowable as dependent from the allowable claim 1.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426